Exhibit 99.1 NEWS RELEASE Endeavour Silver Forecasts Steady Silver Production in 2014 Vancouver, Canada – January 22, 2014 - Endeavour Silver Corp. (TSX:EDR) (NYSE:EXK) released today its improved cash and debt positions at year-end (all currency in US$) and the Company’s consolidated operating guidance for 2014 for its three underground, silver-gold mines in Mexico, the Guanaceví Mine in Durango State and theBolañitos and El Cubo Mines in Guanajuato State. Production Outlook Endeavour plans to hold its silver production relatively steady in the range of 6.5-6.9 million ounces (oz) compared to the 6.8 million oz silver it produced in 2013.Gold production is expected to be in the 65,000-69,000 oz range and silver equivalent production is anticipated to be 10.4-11.0 million oz (at a silver:gold ratio of 60:1) as shown in the table below. Mine Ag Prod. (M oz) Au Prod. (K oz) Ag Eq. Prod. (K oz)
